PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,234,524
Issue Date: 31 Jul 2012
Application No. 12/661,534
Filing or 371(c) Date: 17 Mar 2010
Attorney Docket No. 529.0004




:
:
:
:
:	DECISION ON PETITION
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.378(b) to accept the unintentionally delayed payment of a single maintenance fee for this patent, filed February 11, 2022.

The petition pursuant to 37 C.F.R. § 1.378(b) is DISMISSED.

The application from which this patent matured into U.S. patent number 8,234,524 on July 31, 2012.  The grace period for paying the 3½-year maintenance fee provided in 37 C.F.R. § 1.362(e) expired at midnight on August 1, 2016 (July 31, 2016 fell on a Sunday) with no payment received.  Accordingly, the patent expired on August 1, 2016 at midnight.  

A grantable petition pursuant to 37 C.F.R. § 1.378(b) must be accompanied by:

The required maintenance fee set forth in § 1.20(e) 
through (g);
	(2)  The petition fee as set forth in § 1.17(m); and,
	(3)  A statement that the delay in payment of the 
	     maintenance fee was unintentional. The Director may 
		require additional information where there is a 
		question whether the delay was unintentional.

With this petition, a single petition fee, the proper statement of unintentional delay, and an explanation regarding the extended period of delay have been received.  

Petitioner provided instructions to charge both the 3½-year maintenance fee and the petition fee to Deposit Account number 60-1356, however the individual who signed this petition, David J. Bovitz (Reg. No. 61911), is not an authorized user of this account.  Office records show the petition fee has been received, but the 3½-year maintenance fee has not.

Moreover, this patent issued on July 31, 2012, which means the 7½-year maintenance fee was due no later than July 31, 2020 (which fell on a Friday).  It follows that two petition fees are due, as are both the 3½ and the 7½-year maintenance fees.  Yet Petitioner has only sought the late acceptance of the 3½-year maintenance fee, and the petition is silent as to the failure to have timely submitted the 7½-year maintenance fee:
[AltContent: textbox ()]	 
    PNG
    media_image2.png
    187
    676
    media_image2.png
    Greyscale


None of the three requirements have been satisfied.  

Regarding the first requirement, the 3½ and 7½-year maintenance fees remain due.

Regarding the second requirement, the petition fee that is associated with the filing of a petition to accept the unintentionally delayed payment of the 7½-year maintenance fee in this expired patent remains due.

Regarding the third requirement, Petitioner has submitted the required statement of unintentional delay. However, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed maintenance fee payment.  See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  

In this instance, a petition under 37 C.F.R. § 1.378 was filed more than two years after the date of expiration for nonpayment of a maintenance fee. Therefore, petitioner must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

When seeking reinstatement of an expired patent, a petitioner should not make a statement that the delay in payment of the maintenance fee was unintentional unless the entire delay was unintentional, including the period from discovering the maintenance fee was not timely paid until payment of the maintenance fee. For example, a statement that the delay in payment of the maintenance fee was unintentional would not be proper when the petitioner becomes aware of an unintentional failure to timely pay the maintenance fee and then intentionally delays filing a petition for reinstatement of the patent under 37 C.F.R. § 1.378.  See M.P.E.P. § 2590(I).

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 C.F.R. § 1.378, regardless of the circumstances that originally resulted in the failure to timely pay the maintenance fee.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to make the timely maintenance fee payment in the above-identified patent.  When the entire right, title, and interest in patent have been assigned to a third party (and thus does not retain any legal or equitable interest in the invention), the delay of the patentee to whom the patent was issued is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See M.P.E.P. § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

With this petition, Petitioner has included a statement of facts that discusses the failure to have timely submitted the 3½-year maintenance fee.  As set forth above, the failure to have submitted the 7½-year maintenance fee has not been mentioned, and a request to accept the same has not been made.  The statement of facts sets forth the following timeline of events:

This application was filed on March 17, 2010, listing Dale Trenton Smith as the sole inventor.  It is noted the Application Data Sheet included on initial deposit listed neither an applicant nor an assignee.

Mr. Smith was the founder and CEO/CTO of a juristic entity named SerialTek, LLC at that time.

The patent issued on July 31, 2012.

Mr. Smith died on December 1, 2013.  Since Mr. Smith owned this patent, it proceeded through probate court.  

Upon the conclusion of the processing through probate court, Mr. Smith’s wife (Janis H. Smith) was assigned the ownership interest for this patent as Trustee of the Smith Family Trust via Court Order on December 10, 2015.   The petition does not reveal whether she had any knowledge that this patent required maintenance fees after issuance.

It is noted the last day for submitting the 3½-year maintenance fee fell on August 1, 2016.

On November 28, 2018, Mrs. Smith assigned the patent to SerialTek, LLC.

On a date that has not been revealed but is described merely as occurring “[a]fter the estate was settled,” Paul J.  Mutschler “took over as CEO.”  Mr. Mutschler “did not have any knowledge that this patent required maintenance fees after issuance” until January 19, 2022, and this petition was filed the following month.

Petitioner’s explanation has been given careful consideration, and it has not been found to support a finding that the entire period of delay has been unintentional.

First, Petitioner seeks the acceptance of only the 3½-year maintenance fee.  The petition contains no mention of the 7½-year maintenance fee which was due almost 1.5 years before the filing of this petition.

Second, the 3½-year maintenance fee was not submitted with this petition, and Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional.  

Third, the 7½-year maintenance fee was not submitted with this petition, and Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional.  

Fourth, only one of the two petition fees that are required has been received.

Fifth, Mrs. Smith was the trustee/owner of this patent on the day when the 3½-year maintenance fee was due, and remained so up until November 27, 2017, the day before she assigned it to SerialTek, LLC.  It is not clear why Mrs. Smith failed to submit the 3½-year maintenance fee, or why she failed to file this petition during the time when she owned this patent.

Sixth, SerialTek, LLC assumed ownership of this patent on November 28, 2017.  It is not clear who had the right or authority to make the maintenance fee payment at that time.  While it has been established that Mr. Mutschler was unaware of the need to submit maintenance fees until January 19, 2022, the record does not reveal when he became the CEO of SerialTek, LLC.  As such, the USPTO cannot rule out the possibility that at least one other person had had the right or authority to make the maintenance fee payments between the period beginning on November 28, 2017 and ending when Mr. Mutschler became the CEO of SerialTek, LLC.  Hence it cannot be determined on the present set of facts why this/these person/people did not submit the 3½-year maintenance fee, the 7½-year maintenance fee, and/or file this petition earlier.
  
How to respond to this decision :

A statement from Mrs. Smith and the person/people who had the right or authority to make the maintenance fee payment is not required: it would be sufficient for Petitioner to expressly state that he has spoken with these people and that he has confirmed the facts of which he lacks firsthand knowledge.

The response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail, hand delivery, facsimile, or via EFS-Web.  

Mail: Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Hand delivery: Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314 

Facsimile: (571) 273-8300: please note this is a central facsimile number.  

Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.  When filing via EFS-Web the user must select from the list of document descriptions to specify the files being submitted via EFS-Web.  Based on the document description selected by the user, a document code is assigned, and a message regarding the document submitted to the USPTO will be forwarded to the appropriate organization for processing and to the appropriate official for consideration: therefore, accurate document indexing is important to facilitate efficient processing and proper consideration of the document by the USPTO. It is important for users to select the correct document description and check the application file via PAIR after the submission is completed.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.1  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions
  



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.